                                                               USDC
           Case 1:19-cv-00851-GHW Document 61 Filed 02/08/21 Page 1 of SDNY
                                                                       1
                                                               DOCUMENT
   MEMORANDUM ENDORSED                                         ELECTRONICALLY FILED
                                                               DOC #:
                                                               DATE FILED: 2/8/2021




                                                              THE CITY OF NEW YORK
        JAMES E. JOHNSON                                    LAW DEPARTMENT                                                     JOSHUA KAUFMAN
        Corporation Counsel                                        100 Church Street                                            Phone: (212) 356-3521
                                                                 NEW YORK, NY 10007                                               Fax: (212) 356-1148
                                                                                                                        Email: jokaufma@law.nyc.gov
                                                                                                                        Assistant Corporation Counsel



                                                                                                   February 4, 2021
                   VIA ECF
                   Honorable Gregory H. Woods
                   United States District Judge
                   Southern District of New York
                   500 Pearl Street
                   New York, NY 10007

                                   Re: Philip E. DeBlasio v. Hassan, et al.,
                                       19-CV-851 (GHW)

                           I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
                   Counsel of the City of New York, and the attorney for defendants Dr. Hassan, Correctional
                   Officer Cevallos, and Correctional Officer Young (collectively “defendants”). Defendants
                   respectfully write to inform the Court that plaintiff has been discharged from Green Haven
                   Correctional Facility. This morning, the undersigned contacted Green Haven Correctional
                   Facility to schedule a legal call with plaintiff in advance of the joint status letter due before the
                   Court on February 9, 2021 [Docket Entry Number 53], yet the undersigned was informed that
                   plaintiff was discharged from Green Haven Correctional Facility on or about January 26, 2021.
                   At this time, defendants do not have a way to contact plaintiff.1 To the extent that plaintiff
                   contacts the undersigned prior to February 9, 2021, the undersigned will file the joint status letter
                   with the Court, and inform plaintiff of the status conference before your Honor on February 16,
                   2021 at 4:30PM. Insofar as plaintiff does not update the Court or the undersigned with his
                   updated address, the undersigned respectfully requests that the deadline for the joint status letter
                   be adjourned to a date after plaintiff provides his updated contact information to the undersigned
                   and the Court.
                           Thank you for consideration.
                                                                                          Respectfully submitted,
                                                                                          Joshua Kaufman
                                                                                          Joshua Kaufman
               1
                   Upon receipt of plaintiff’s updated address, the undersigned will mail a copy of this letter to
               plaintiff.

Application granted. The deadline for the submission of the joint status letter is extended to February 15, 2021. If the parties do not make contact,
Defendants and Plaintiff are directed to submit their own status letters by February 15, 2021. The Court directs Plaintiff to update his contact
information and ensure that he can be reached by the Court and the other parties.
The Clerk of Court is directed to mail this order to Plaintiff by first class and certified mail.
                                                                                                         _____________________________________
SO ORDERED.                                                                                                     GREGORY H. WOODS
Dated: February 5, 2021                                                                                       United States District Judge
